DETAILED ACTION
Applicant's response, filed 15 December 2020, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination and Claim Status
	Claims 1-37 have been cancelled.
	Claims 38-54 are newly added.
	The Restriction Requirement set forth in the Office Action dated 6 March 2020 is withdrawn in view of the claim cancellations herein.
	Claims 38-54 are examined in full herein.
	It is noted that a new Examiner has been assigned to the instant application.

Priority
	The instant application claims the benefit of domestic priority to US Provisional Application 62/423,755, filed 17 November 2016.  Priority is acknowledged.


Drawings
	The Replacement Drawings submitted 24 January 2018 are accepted.

Claim Objections
Claim 50 is objected to because of the following informalities:  Claim 50 recite, “wherein further comprising grouping…” The claim should read either “wherein grouping further comprises” or “further comprising grouping”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 38-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method of treating a subject.
With respect to step (2A)(1) the claims are directed to abstract ideas and natural phenomenon.  
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to be directed to abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).  The claims further include the natural correlation of microbial abundance and a physiological state of a subject.
The claim steps observed to be directed to abstract ideas are as follows: 
	Claim 38: “generating a database…comprising…clustering…generating a dataset...”; “determining, based on the measures of abundance of the gene linkage groups and gene subfamilies, distinct biological entities over-represented or under-represented”; and “classifying the subject into a physiological states…”.
	Dependent claims 39-54 recite additional steps that further limit the judicial exceptions in independent claim 38 and as such, are further directed to abstract ideas and natural correlations.  
The abstract ideas to which the claims are directed are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more 
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite additional elements that are not an abstract idea as follows:
Claim 38: “sequencing polynucleotides from a plurality of genomic regions” and “administering…a microbial composition”.  
With respect to the additional elements in the instant claims, those steps directed to data gathering, such as “sequencing…to produce a library” perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation 
	Further steps herein directed to additional non-abstract elements of “administering a microbial composition” do not describe any specific microbial composition that shifts a microbial community.  The claims are not directed to a specific subject or a specific microbial community.  As such, the step of administering is generically applied and represents extra-solution activity.  None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 38-54, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not an additional elements (or combination of additional elements) may provide significantly more/an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry which is 
In the instant application, the specification, for example, notes that biological data may be sequenced using routine and conventional techniques, such as high throughput sequencing technologies like MPSS, Polony sequencing, pyrosequencing etc… [0026].  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	Dependent claims 39-54 have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Response to Applicant’s Arguments
	1.  Applicant states that new claim 38 recites a treatment step that is both specific in its methodology and specifically tied to the diagnostic result”.
	It is respectfully submitted that this is not persuasive.  The steps directed no to “administering to the subject a microbial composition that shifts the microbial community in the subject toward properly represented amounts” does not represent a meaningful application of the recited judicial exceptions in the claim.  The microbial composition can be any microbial composition, and thus is not specific.  The argument that the treatment step is explicitly tied to the underlying diagnostic association is not persuasive because the classification step is not clearly defined in terms of how said classification is even implemented such that any physiological state would be assessed based on some sort of under-or-over-representation of an “entity”.  Further there is nothing in the administration step that ties said classification to any specific administration.  In contrast the instant claims, for example, the claims in Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals (887 F.3d 1117 (Fed. Cir. 2018)) were found patent eligible because they were not directed to a judicial exception based on the method of specifically treating a patient with a specific dose of a specific drug (iloperidone) for a specific condition (schizophrenia) when the patient is determined to have a particular genotype associated with poor metabolism and wherein said genotype would inform QTc prolongation.  As such the claims are directed to an application of a specific relationship between iloperidone, CYP2D6 metabolism and QTc prolongation in a schizophrenic patient.  In the Vanda decision, the court noted that the claims were different from those in Mayo that were directed to a judicial exception because the claim in Mayo recited administering a thiopurine drug to a patient but the claim as a whole was not directed to the application of a drug to treat a particular disease… 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 38-54 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 38 recites, “generating a metagenomic dataset comprising values indicating a measure of abundance in the sample of each gene linkage group…and a measure of abundance in the sample of each gene sub-family…determining, based on the measures of abundance…distinct biological entities over-represented or under-represented…classifying the subject into a physiological states based on entities…”
The claim is unclear with respect to the step of “determining, based on measures of abundance” as no actual measurement of any abundance is performed in the claims.  The claim requires, rather, that a dataset is generating that comprise values that indicted measures.  However, there are no steps that actually are directed to taking a measurement of any kind.  Further with respect to the recitation of distinct biological entities, it is unclear as to what “entities” are intended herein.  The term biological entities is not specifically defined by the instant claims.  Does Applicant intend that the “entities” are specific bacteria or fungi or virus etc…  Lastly, the “measure of abundance” is relative terminology, as it is unclear what constitutes an “abundance” in the instant claims.  Does this refer to gene expression data or some other “abundance”.  Clarification through clearer claim language is requested.
Claim 38 recites, “administering to the subject a microbial composition that shifts the microbial community in the subject toward properly represented amount”.  Firstly, it is unclear 
	Claims 44-45 recite, “the method of claim 38, wherein the pathological states is.”  There is insufficient antecedent basis in the claims for “pathological state” as not pathological state is recited in claim 38 from which said claims depend.  It is noted that claim 38 recites, “physiological state” and the claim will be interpreted herein as reciting “physiological state”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following rejection is newly cited and is necessitated by cancellation of all previous claims and the introduction of newly presented claims 38-54 herein.
A.  Claims 38-54 are rejected under 35 U.S.C. 103 as being unpatentable over Neilsen et al. in Nature Biotechnology (2014) Vol. 32, No. 8:11 pages) in view of 2013/0121968 to Quay (IDS reference).
Instant claim 38 is directed to a method of treating a subject comprising:
a) generating a metagenomic database by:
	i) sequencing polynucleotides from a plurality of genomic regions from a sample from a subject, wherein the sample comprises a microbial community, to produce a metagenomic sequence library comprising a plurality of sequence reads from the sample;
	ii) clustering the sequence reads into bins, including a first group of bins representing different gene linkage groups, and one or more second groups of bins representing intra-gene linkage group gene sub-families; and 
	iii) generating a metagenomic dataset comprising values indicating
		(I) a measure of abundance in the sample of each gene linkage group clustered in each bin of the first group of bins, and 
		(II) a measure of abundance in the sample of each gene sub-family clustered in each bin of the one or more second group of bins;
b) determining, based on the measures of abundance of the gene linkage groups and gene subfamilies, distinct biological entities over-represented or under-represented in the microbial community;

d) administering to the subject a microbial composition that shifts the microbial community in the subject toward properly represented amounts.
	With respect to claim 38, Nielsen et al. disclose identification and assembly of genomes in metagenomic samples without the use of reference genomes or genomes to overcome shortcomings when only using reference genomes for comparison, as outlined at page 822, col. 2 to page 823, col. 1 ( see also abstract).  Techniques disclosed in Nielsen et al. include segregation of a metagenome into groups of genes with similar abundance or co-abundance gene group (CAGs) to allow identification of biological entities like species and phages and small genetic entities representing co-inherited clonal heterogeneity (page 823, col. 1).  Nielsen et al. utilize deep sequencing samples and assemble sequence reads into genes, pooled into a gene catalog which is reasonably interpreted as a “database” as in the instant claims.  The data are clustered by binning  and gene abundance profiles are generated (page 823, col. 2).  CAGS with greater than 700 genes were labeled metagenomic species (MGS) and several distinct MGS were identified with distinct gene-abundance profiles of the MGS identified as highly coherent and distinct from genes not in the MGS (page 823, col. 2; Figure 1).  The method disclosed by Nielsen et al. differentiates gene families and sub-families (Figure 2; page 824, col. 2; page 825, col. 1; Figure 5).
	With respect to claim 39, Neilsen et al. disclose multiple microbial strains (abstract).
	With respect to claim 40, Neilsen et al. disclose whole genome sequencing (page 824 Figure 1; see also Online Methods section).
claim 41, Neilsen et al. disclose human subjects (Online method section at “sample description”; also page 822, col. 1).
	 With respect to claims 46-50, Neilsen et al. disclose contig assembly with overlapping sequences; coding region identification; mapping sequence reads to determine abundances; and grouping based on abundances (see above; Figure 1).
	With respect to claim 51, Neilsen et al. disclose binning based on genetic variants (page 823).
	With respect to claim 52, Neilsen et al. disclose clustering into bins with varying thresholds (page 823, col 2).
With respect to claim 53, Neilsen et al. disclose a third group of co-occurrence networks of linkage groups, wherein Neilsen et al. disclose CAGs and MGS subgroups (see Results starting at page 823).  
	With respect to claim 54, Neilsen et al. disclose bacterial species (page 823, col. 2).
	Nielsen et al. do not specifically disclose the classification of a subject based on the over-or-under-representation of the microbial communities or the administering of a composition that would shift the community, as in claim 38. With respect to claims 42-43, Neilsen et al. do not specifically disclose non-human animal as the “subject”.  Further with respect to claims 44-45, Neilsen et al. do not specifically disclose pathological states as claimed.  
 	The prior art to Quay, however, teaches isolation and quantification of 16S ribosomal RNA and mRNA from a subject to determine a metagenomic profile and a metatrascriptomic profile, respectively [0012].  Said method further includes treatment of a patient by assessment of microbial imbalance and restoration or correction of said imbalance based on said microbiome profile that includes culture-conditioned formulations [0013].  Quay disclose means for 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated techniques of classifying subjects based on abundances of microbes and treating a subject, as taught by Quay who discloses computer methods for determining the metagenomic and metatranscriptomic profile of a sample, coupled to the co-abundance clustering techniques of microbiomes as taught by Neilsen et al.  Quay specifically uses high throughput sequencing methods, as also incorporated by Neilsen et al. and one would have been motivated to include techniques that did not require a reference genome comparison to overcome problems known in said techniques, such as elucidation of only a small number of biological entities that could be possibly be present in a sample due to reference genome limitations.  Further, the art to Nielsen et al. helps identify genetic variation within a microbial species (see, for example, Nielsen et al. at page 823, col. 1 describing advantages over the prior art).  As such, when applying said techniques in the setting of Quay, one would have had a reasonable expectation of success in using the co-abundance identifications for further identifying abundances that may be over-or under -represented and further reasonably treat a subject based on said information, as made obvious by Quay.  
	With respect to a non-human subject, while Neilsen et al. do not specifically address example of non-human subjects, Neilsen et al. do include that prior art teachings include computational strategies for assessment of microbiomes that are both human and non-human (see page 823, col. 1).  Further, the art of Quay specifically discloses using techniques for assessment not only in humans, but also imply using techniques for farm animals, such as cattle and swine and sheep and chickens etc… [0009].   It would have been prima facie obvious to one of 
	With respect to various pathologies, Neilsen et al. do not specifically disclose.  However, Quay teaches the method as used for diagnosis for the presence or absence of a medical condition, such as cancers [0019].  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the techniques as disclosed in Neilsen et al. for subjects with pathologies, as Neilsen et al. are concerned with elucidation of abundances of various microbes in samples.  Said information, as disclosed by Quay, provides for the identification of a patient’s enterotype, for example which can be used for treatment guide [0061].   

Conclusion
 	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


	
Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631